400 Howard Street P.O. Box 7101 San Francisco, CA 94105 Tel +1 Fax +1 edward.baer@blackrock.com December 30, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares MSCI Russia Capped ETF, Inc. (the “Company”) Securities Act File No. 333-167296; Investment Company Act File No. 811-22421 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Company, please accept this letter as certification that the Prospectus and Statement of Additional Information, each dated December 30, 2014, do not differ from those contained in Post-Effective Amendment No. 12 to the Company’s Registration Statement on Form N-1A, filed electronically on December 22, If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (415) 670-7987. Yours truly, /s/ Edward Baer Edward Baer cc:Benjamin J. Haskin, Esq.
